EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent 10447915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a first focus detector that performs first focus detection by detecting a phase difference based on a first image signal to generate first focus detection data; a second focus detector that performs second focus detection by detecting a phase difference based on a second image signal to generate second focus detection data; and an output unit that adds both of the first and the second focus detection data to captured image data based on the image signal, and output the captured image data, in combination with the rest of the limitations of the claim.
Claim 15 is allowed for similar reasons as claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697